Citation Nr: 0727490	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-23 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the May 18, 2006 decision by the Board of Veterans' 
Appeals (Board) involved clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the veteran charging that there was 
clear and unmistakable error in the May 18, 2006, Board 
decision that denied the veteran's claim for an effective 
date earlier than September 15, 1997, for service connection 
for right knee injury residuals.

FINDING OF FACT

The May 18, 2006, decision of the Board, that denied the 
veteran's claim for an effective date earlier than September 
15, 1997, for service connection for right knee injury 
residuals, was adequately supported by evidence then of 
record, and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied, or that the decision was undebatably 
erroneous.


CONCLUSION OF LAW

The May 18, 2006 decision of the Board, that denied the 
veteran's claim for an effective date earlier than September 
15, 1997 for service connection for right knee injury 
residuals, was not clearly and unmistakably erroneous. 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, was enacted prior to the submission of the motion 
considered herein. VA issued regulations to implement the 
VCAA, codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 
and 3.326(a). In Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001), however, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA was not applicable 
to motions alleging CUE in decisions of the Board.  
Accordingly, the Board finds that the VCAA is not applicable 
to this motion as a matter of law.

II.  Analysis

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made. Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. See 38 C.F.R. § 20.1403(c).  Examples 
of situations that are not CUE are:  (1) Changed diagnosis: A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision: (2) Duty to assist: The 
Secretary's failure to fulfill the duty to assist; or (3) 
Evaluation of evidence:  A disagreement as to how the facts 
were weighed or evaluated. See 38 C.F.R. § 20.1403(d).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision." Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision. See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error. See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Here, the Board issued a decision on May 18, 2006, that 
denied the veteran's claim for an effective date earlier than 
September 15, 1997, for service connection for right knee 
injury residuals.  In making that decision, the Board found 
that the RO had denied the veteran's first claim for service 
connection for right knee injury residuals in November 1978, 
and that, although notified of that decision, and apprised of 
his procedural and appellate rights, the veteran did not 
express disagreement with the decision.  The Board also found 
that the RO denied a petition to reopen the previously denied 
claim for service connection for right knee injury residuals 
in March 1996, that the veteran was notified of that decision 
and apprised of his procedural and appellate rights, and that 
the veteran did not appeal this decision either.  The Board 
then found that the veteran submitted an informal petition to 
reopen his previously denied claim on September 15, 1997.  
The Board noted that the RO granted entitlement to service 
connection for his right knee injury residuals in August 
2002, after a July 2002 VA examination found a nexus between 
his current right knee disorder and an in-service right knee 
injury.  The veteran was originally assigned an effective 
date of April 19, 2000, but in a December 2002 rating action, 
the RO found clear and unmistakable error in the assignment 
of the effective date, and assigned an effective date of 
September 15, 1997, the date of the veteran's informal claim 
to reopen.

In May 2006, the veteran filed a motion for revision of the 
May 2006 Board decision based on CUE.  In it, he alleged that 
the Board erred in its decision and in its application of the 
law, and that the evidence dated from 1976 to the present 
warrants a favorable decision.  In a later submission, the 
veteran contends that an effective date in 1976 is warranted 
because that is when he filed his claim.  The Board 
interprets the veteran's contentions to, in essence, argue 
that he should have been awarded service connection effective 
the date that he filed his first claim for a right knee 
condition in February 1976.

The law applicable to the Board's decision in May 2006, is 
found in 38 C.F.R. § 3.400 and provided that the effective 
date of a reopened claim for service connection is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2005).  38 C.F.R. 
§ 3.400(q)(ii) (2005) similarly stated that where new and 
material evidence is received after final disallowance of a 
claim, the effective date is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  See 
also VAOGCPREC No. 9-94 (March 25, 1994) ("A claim may be 
reopened and allowed if new and material evidence is 
submitted under 38 U.S.C. §§ 5108 and 7104(b), but the 
effective date of such an allowance would be the date the 
claim is reopened") (citing 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400).  Moreover, by statute and regulation, the effective 
date for service connection based on a reopened claim could 
not be the date of receipt of an original claim that was 
previously denied.  Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).

A review of the pertinent evidence of record before the Board 
in May 2006, reveals that the veteran filed his first claim 
for service connection for a right knee disorder in February 
1976 and that claim was denied in November 1978.  The same 
month, the veteran was informed of his procedural and 
appellate rights.  The veteran then sent a letter to the RO 
in December 1978 stating that "[c]oncerning the letter or in 
reply [sic] the letter that you sent me concerning my knee 
and my lungs.  First, I'd to say that my knee is swollen and 
sore as I sit here writing this letter.  Now concerning my 
lung disease, I didn't have it when I went into the army so I 
think I shouldn't have had it when I got out.  I would 
appreciate you contacting me as soon as possible by phone or 
either [sic] letter.  If not I will be contacting you in the 
near future."  The RO sent the veteran a follow-up letter in 
December 1978 encouraging the veteran to submit evidence of 
the existence of a right knee disability.  

In a December 1979 letter to the veteran's congressman, 
received by the RO in January 1980, the veteran again 
complained of a knee injury.  The veteran also filed for 
service connection for a knee injury in August 1990, and 
again in October 1995.  The claim was denied in March 1996.  
The veteran was notified of his appellate rights, but did not 
appeal. 

The veteran's next communication was a September 15, 1997 
letter.  This letter was treated as an informal claim by the 
RO in its December 2002 rating decision establishing 
September 15, 1997 as the effective date of the grant of 
service connection for the veteran's right knee injury 
residuals.  

Based on the foregoing, the Board in May 2006 found that the 
veteran's December 1978 letter to the RO, complaining that 
his knee was swollen and sore, did not constitute a notice of 
disagreement (NOD) because the veteran did not refer to the 
RO's November 1978 rating decision or use terms that could 
reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2005).  As there was no NOD, the Board found that 
the November 1978 decision became final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 
(2005).  The Board also found that the RO properly told the 
veteran in a December 1978 letter to submit any evidence that 
he had regarding his left knee disorder in order to warrant 
reconsideration of the claim.  

The veteran's next communication was received by the Board in 
January 1980, outside of the one-year time period for filing 
a notice of disagreement.  And the veteran's next 
communications indicating that he wished to file a claim for 
his right knee was adjudicated by the RO in March 1996.  The 
Board found that the veteran was notified of his appellate 
rights, but did not appeal.  

The next communication to the RO was a September 15, 1997 
letter, more than a year after the March 1996 denial, see 
38 C.F.R. § 20.302(a) (2005).  

The May 2006 Board decision  found that, as the date of 
reopening is the earliest possible effective date (if 
entitlement arose earlier, the date of reopening would be the 
effective date; if entitlement arose later, the date of 
entitlement would be the effective date), and the effective 
date for service connection cannot be the date of receipt of 
the prior claim and petition to reopen that were previously 
denied, the veteran could not, as a matter of law, be 
entitled to an effective date earlier than the September 15, 
1997 date of the informal claim.  3.400(q), (r) (2005); 
Waddell v. Brown, 5 Vet. App. at 456.  The Board noted that 
the date entitlement arose appeared to be the date of the 
July 2002 VA examination that contained the first evidence of 
a nexus between the veteran's current right knee disorder and 
his in-service right knee injury.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 
1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997)) (service connection generally requires 
evidence of (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events).  In sum, 
the Board found that the preponderance of the evidence 
reflected that the prior, November 1978 denial of the claim 
for service connection for right knee injury residuals and 
the March 1996 denial of the petition to reopen this claim 
were final, and the currently assigned September 15, 1997 
effective date was the earliest possible effective date for 
service connection for right knee injury residuals, as it was 
the date the petition to reopen the claim for service 
connection for right knee injury residuals was received.  

Based on the foregoing, the Board concludes that, in the 
decision of May 2006, the Board did not commit any error of 
law or fact constituting CUE when it denied the earlier 
effective date. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1403.  The veteran's claim that there was CUE in the 
Board's May 2006 decision amounts, in essence, to a 
disagreement with the way the evidence of record was 
evaluated. Specifically, the Board viewed the December 1978 
letter as inadequate to be a notice of disagreement for 
purposes of appealing the November 1978 rating decision.  The 
Board recognizes that there was evidence arguably in the 
veteran's favor.  The complaint that the veteran suffered 
knee swelling and pain in December 1978 after his knee claim 
was denied could indicate displeasure and disagreement with 
the November 1978 decision.  However, a disagreement as to 
how the facts were weighed or evaluated does not constitute 
CUE, under 38 C.F.R. § 20.1403(d).  

Moreover, the Board did not improperly apply 38 C.F.R. § 
3.400.  Rather, the Board determined that the November 1978 
and March 1996 rating decisions were final based on the 
evidence in the claims file, and that the next earliest claim 
to reopen was filed in September 1997.  To the extent that 
the veteran disagrees with this finding, this is not CUE.

In conclusion, it is recognized that any party to a Board 
decision can make a motion to have the decision revised or 
reversed on the grounds of CUE. 38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400(a), 20.1401(b) (2006). In order to prevail on such 
a motion, however, it must be established that there was an 
error in the Board's adjudication and that the error was such 
that, had it not been made, the outcome of the adjudication 
would have been manifestly different. 38 C.F.R. § 20.1403(c) 
(2006).  If it is not clear that a different result would 
have ensued, the error complained of cannot be "clear and 
unmistakable." Id

In this case, the veteran has not given any indication as to 
why the results of the May 18, 2006, Board decision would 
have been different but for the alleged errors.  Indeed, as a 
review of the record reveals that there is no competent 
evidence of a right knee disability prior to the September 
15, 1997 effective date, there is no possibility of a 
manifestly different outcome even if the Board had committed 
some error with respect to the adjudication of the May 2006 
appeal.  In any case, the fact remains the Board concluded 
the veteran had not appealed the November 1978 and March 1996 
rating decisions based on the evidence contained in the 
veteran's claims file, and that these decision were therefore 
final. The next earliest submission to the RO was dated in 
September 1997, which became the effective date of his claim.  
The Board did not commit any error of law or fact 
constituting CUE in the decision of May 18, 2006. 38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400, 20.1403.


ORDER

The motion for revision of the May 18, 2006, Board decision 
on the grounds of clear and unmistakable error is denied.




____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


